The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 18, 2014

                                       No. 04-13-00395-CR

                                         Rigo GUERRA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 11-09-00042-CRL
                          Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
        By order dated February 4, 2014, this appeal was abated to the trial court for an
abandonment hearing pursuant to TEX. R. APP. P. 38.8(b) because appellant’s attorney, Mr.
Edward F. Shaughnessy, III, had failed to file the appellant’s brief despite being granted three
extensions of time to file the brief. On March 14, 2014, the trial court conducted a hearing, and a
supplemental reporter’s record from the hearing has been filed. It is therefore ORDERED that
this appeal is REINSTATED on the docket of this court.

       At the conclusion of the abandonment hearing, the trial court found that appellant is
indigent and desires to prosecute his appeal. In response to the trial court’s inquiry into Mr.
Shaughnessy’s failure to timely file the brief, Mr. Shaughnessy stated that he had been on
vacation and in trial and experienced difficulties with e-filing. The trial court recommended that
no sanctions be assessed against Mr. Shaughnessy based on the circumstances.

        In an unrelated appeal, this court recently cautioned Mr. Shaughnessy “that, in order to
avoid sanctions and possible suspension from practice in this court, he must be more responsive
to this court’s orders and respectful of its time.” Although this court will accept the trial court’s
recommendation not to impose sanctions in this appeal, Mr. Shaughnessy is again cautioned to
be mindful of this court’s orders and respectful of its time.

       The State’s brief must be filed no later than thirty days from the date of this order.
                                              _________________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court